382 F.2d 1015
George ZARZOUR, Appellant,v.UNITED STATES of America, Appellee.
No. 23695.
United States Court of Appeals Fifth Circuit.
August 23, 1967.

William Hall, Atlanta, Ga., M. C. Zanaty, Birmingham, Ala., for appellant.
Allen L. Chancey, Jr., Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before COLEMAN and AINSWORTH, Circuit Judges, and CARSWELL, District Judge.
PER CURIAM:


1
Appellant was tried by jury and convicted of robbery of an Atlanta bank.


2
The only question before this Court for determination is the sufficiency of the evidence to identify appellant as one of two gun-carrying participants in the robbery.


3
The record shows that three witnesses made unequivocal identification of appellant as one of the robbers. Much of the testimony revolved around this central question and our review of it convinces us that there was substantial evidence for the jury to conclude that this appellant was, in fact, an active participant in the robbery.


4
A filmstrip of the robbery was viewed by the jury four times, and, at the urging of counsel for appellant also was viewed by this panel. Upon the record as a whole, including our view of the film, we are convinced that there is no merit to appellant's contention. The testimony of one officer and two tellers in the bank at the time clearly identified this appellant as one of the two robbers. This alone would be sufficient predicate for the jury's verdict. The film, in our view, does not discredit their testimony at all. If anything it makes it clear that each of these witnesses did in fact have excellent opportunity to see what they say they saw.


5
The judgment is, accordingly,


6
Affirmed.